Reasons for Allowance

Claims 4-10 and 18 are allowed.
The present claims are allowable over the “closest” prior art over Lu et al. (US 2009/0197022)
The following is an examiner’s statement of reasons for allowance:
The present claims are drawn to a multilayer film having at least three layers comprising: skin layers that are outermost surface layers of the multilayer film, each skin layer consisting of a blend of (1) from greater than 0 wt% to 10 wt% of at least two different low density polyethylenes to the exclusion of linear low density polyethylene, (2) an ethylene-based elastomer consisting of (i) ethylene, and (ii) a C6-C8 a-olefin comonomer and having a density less than 0.90 g/cc, and (3) optional additives selected from the group consisting of stabilizer, slip additive, antiblocking agent, process aid, clarifier, nucleator, pigment, colorant, filler, reinforcing agent, and combinations thereof; a core layer located between the skin layers, the core layer comprising a propylene-based plastomer having a density less than 0.90 g/cc; two intermediate layers, each intermediate layer located between the core layer and a skin layer, each skin layer directly contacts a respective intermediate layer, each intermediate layer comprising an ethylene- based elastomer having a density less than 0.90 g/cc; and the multilayer film has an onset end temperature from 90"C to 110"C and a heat seal strength at 120"C from 1.5 N/cm to 2.5 N/cm.
Lu discloses a multilayer film having 3 layers comprising skin layers containing LDPE and core layer between the skin layers and the core layer comprising a propylene 
The 35 U.S.C. §112, first paragraph, rejection(s) of present claims have been withdrawn due to Applicant’s argument in the response filed 03/24/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SAMIR SHAH/Primary Examiner, Art Unit 1787